
	
		I
		111th CONGRESS
		1st Session
		H. R. 620
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2009
			Mr. King of New York
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  increased work opportunity credit with respect to recent
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Jobs for Veterans Act of 2009.
		2.Work opportunity
			 credit for recent veterans
			(a)In
			 generalSection 51 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(l)Special rules
				for veteransFor purposes of
				this subpart—
						(1)In
				generalIn the case of an individual who is an applicable veteran
				who begins work for the employer after December 31, 2008, but before January 1,
				2011, the following rules shall apply:
							(A)Applicable
				veteranSuch individual shall be treated as a member of a
				targeted group.
							(B)Increased
				percentageSubsection (a) shall be applied by substituting
				100 percent for 40 percent.
							(C)Wage
				limitationParagraph (3) of subsection (b) shall be
				applied—
								(i)by
				substituting $5,000 for $6,000, and
								(ii)without regard to
				the parenthetical therein.
								(D)Minimum
				employment periodsSubparagraph (A) of subsection (i)(3) shall be
				applied by substituting 0 percent for 25
				percent.
							(E)Disabled
				veteransIn the case of such an individual who is a qualified
				veteran by reason of subsection (d)(3)(A)(ii), the credit determined with
				respect to such individual under the rules of this subsection shall be in
				addition to any credit allowable with respect to such individual under this
				section determined without regard to this subsection.
							(2)Applicable
				veteranThe term applicable veteran means any
				veteran (as defined in subsection (d)(3)(B)) who is certified by the designated
				local agency as having been discharged or released from active duty in the
				Armed Forces of the United States after September 11, 2001.
						(3)Election to have
				subsection not applyA taxpayer may elect (at such time and in
				such form and manner as the Secretary shall prescribe) to have this subsection
				not apply with respect to an individual for any taxable
				year.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after December 31, 2008.
			
